Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered on or about July 17, 2003, which, to the extent appealed from, denied summary judgment dismissing the complaint with respect to plaintiff Belfield, unanimously affirmed, without costs.
The evaluation by the responding plaintiffs treating physician was based on such objective medical evidence as MRIs, x-rays and EMG results {see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]), and offered the opinion that the injuries were both related to the accident and permanent. This raises issues of fact as to whether this plaintiff sustained a “serious injury” within the meaning of Insurance Law § 5102 (d). Concur—Tom, J.P., Mazzarelli, Andrias, Ellerin and Lerner, JJ.